' t: in hi:     ti! iii' i             i ISW¥5£WpffSS' U.S. HOSTAGE» pitney bowes
                 OFFICIAL NGTICETROM COURT OF GRPJ^^PEEALSPF^TEXAi J.                   '
                     P.O. BOX 12308, CAPITOL STATION^a^SiEXAsfelT
                                                                         ZIP 78,744
                                                                         02 1'W
                                                                         0001367125 JUN 06 2016



6/1/2016                         i i:   v.,;V;-..< : ;;
PEINADO, DIANA FLORESv^ Tr.(&;No7wi0-25782-L(A) WR-85,095-02
The Court has dismissed youV^applicatio.fi for writ of habeas corpus without
written order for non-complianc'e'^witrj^Texas Rules of Appellate Procedure
73.1.. Specifically, pages or questions from the forms are omitted or deleted.
Page two of the form has been omitted in both applications.
                                                                              Abel Acosta, Clerk
9102 CO   Nnr£2910*1000                        •n   T>
                                               35 2
C9Z'000$ tozeidiz               afe^^FLORTES PEINAW0 3-LVAIUd
                                SUfS C0§NTY JAMOd AllVN3d
S3M08A3Nlld « BOVLSOd'Sfi
                                  MmmJIcE §f^l dO 31V1S
                                Wfc?s, tx 7SaaN«sna -ivioudo